DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19-22, and 24-26 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly-added limitation of “wherein no material other than the preform charges is added to the mold cavity” is not explicitly, implicitly, or inherently supported in the specification at par. 0112 as outlined on p. 5 of the remarks. 
The cited passage does not provide explicit support for said limitation. It also does not provide inherent or implicit support: “[t]he selection of preforms only, versus preform charges only, versus both preforms and preform charges for a given mold is a function . . . “(emphasis added) would provide support for: (1) selecting preforms only; (2) selecting “preform charges” only; or (3) selecting both preforms and preform charges. 
It does not provide support for “no material other than the preform charges is added to the mold cavity” because the passage does not account for materials other than the “preforms” or “preform charges” in any way, and the “versus” language clearly differentiates between only the three embodiments outlined above which do not account for materials other than the preform(s) or preform charge(s) as would have been interpreted by one of ordinary skill in the art before the effective filing date of the claimed invention. Thus, Applicant is not deemed to have had possession of this invention as claimed at the time of filing as this limitation does not appear to have implicit or inherent support anywhere in the specification as filed. 
Claims 2-17 are also rejected due to their dependency upon claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, claim 1 from which claim 6 depends now requires “no material other than preform charges is added to the mold cavity,” but claim 6 still requires “adding an insert to the preform charge” which would result in a material other than preform charges being added to the cavity, in contradiction of claim 1. As such, claim 6 does not contain all of the limitations of claim 1 as currently drafted due to this apparent contradiction. Claims 7-10 depend from claim 6 and are likewise rejected under the same rationale.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-17, 19-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US 2017/0232674), hereinafter Mark.
Regarding claims 1-2, Mark discloses a method of forming a fiber composite part comprising: (a) providing at least a first preform charge having only a single, continuous length of prepreg (“using the 3D printer, . . . deposit . . . continuous fiber in a reinforcement volume to form a continuous fiber reinforcement preform” with chopped or continuous fiber) (par. 0056, 0101, 0205-0206, 0216-0218) also meeting claim 2, and having a shape that substantially conforms to at least a first portion of a mold cavity [this limitation can be read to cover the bottom of the mold cavity and only requires “at least a portion” thereof] (par. 0101, Figs. 1-3, 0129-0136);
(b) placing the “first preform charge” into a mold large enough and in the appropriate shape for receiving the preform (par. 0101, 0125, 0131, 0136); and (c) closing the mold cavity before (d) applying heat and pressure to the at least first preform charge within the mold cavity as to form the part (par. 0101, 0196-0198). It is noted that “only a single, continuous length of prepreg” is not limiting as to the constitution of the prepreg as all prepregs would have a single, continuous length, and the claim does not positively require continuous fibers within the prepreg.
The claim only requires one preform to be placed into the mold. As such, these claims are alternately met by Mark, par. 0065, which describes a compression of the filament (par. 0062-0064) material with an ironing lip which both closes a “mold cavity” (shaping space) and heats and applies pressure to a deposited filament to compress the filament. In this embodiment there is clearly “no material other than preform charges” added to the mold cavity because the mold cavity is interpreted as the shaping space between the ironing lip and the surface – as the mold cavity does not require a shape, and the bottom surface is sufficient to meet “conforms to at least a first portion of a mold cavity.”   
Regarding claim 3, Mark discloses the subject matter of claim 1, and further discloses providing a second preform charge (par. 0102, Fig. 13; or par. 0131), where it is explained that the top and bottom sections (1900, 1902) and the middle sections (1904) can each be made up of a continuous fiber reinforcement preform (as shown in Figs. 1-3 and par. 0101). 
Regarding claims 4-5, Mark discloses the subject matter of claim 3, and further discloses 3D printing (par. 0101-0102, 0131, 0205-0210) each of the preform charges. 
Regarding claims 6-7, Mark discloses the subject matter of claim 1, and further discloses the use of an insert (par. 0092 describes the use of a wire, par. 0117, 0145, 0153 describes a drilling which produces a threaded opening or insert in the material meeting claim 7).
Regarding claims 8-9, Mark discloses the subject matter of claim 6, and further discloses the use of a metal rod (par. 0092) or active component, such as the electrical components (par. 0195). 
Regarding claim 12, Mark discloses the subject matter of claim 1, and further discloses the use of carbon fiber as the fiber within the prepreg (par. 0205). 
Regarding claim 13, Mark discloses the subject matter of claim 1, and further discloses laser ablating the material (par. 0021).
Regarding claims 14-15, Mark discloses the subject matter of claims 1 and 3, and further discloses placing a locating/indexing feature (par. 0136) to facilitate registration to the mold cavity for each of the preforms within an arrangement of preforms. 
Regarding claims 16-18, Mark discloses the subject matter of claim 1, and further discloses producing a second preform charge and placing the second preform charge into the mold cavity (par. 0101-0102, 0131, 0205-0206) and can comprise an assemblage of preforms (par. 0180-0189, 0198) that the preform charge is deposited in a circular shape (claim 17) and is later flattened to a rectangular shape (Figs. 1-3) and is made up of a fiber bundle and resin (par. 0055-0056); because the bundles are in a circular shape (width to thickness of 1:1) when deposited (Fig. 1C showing composite swath 2, par. 0184-0185), they would not have form factor of tape, sheet, or a laminate of sheets in this embodiment. 
Regarding claims 19 and 22, Mark discloses a method of forming a fiber composite part comprising: (a) providing at least a first preform charge having only a single, continuous length of prepreg (“using the 3D printer, . . . deposit . . . continuous fiber in a reinforcement volume to form a continuous fiber reinforcement preform” with chopped or continuous fiber) (par. 0056, 0101, 0205-0206, 0216-0218), and having a shape that substantially conforms to at least a first portion of a mold cavity [this limitation can be read to cover the bottom of the mold cavity and only requires “at least a portion” thereof] (par. 0101, Figs. 1-3, 0129-0136); 
(b) providing a second preform charge (par. 0102, Fig. 13; or par. 0131), where it is explained that the top and bottom sections (1900, 1902) and the middle sections (1904) can each be made up of a (continuous) fiber reinforcement preform (as shown in Figs. 1-3 and par. 0101), alternatively, Mark teaches “two or more continuous fiber reinforcement preforms may be bonded to one another before location in the mold” (par. 0198) which clearly reads on the amended limitations of claim 19 with an assemblage of preforms/second preform charge having co-aligned (continuous) fibers; 
(c) placing the preform charge into a mold large enough and in the appropriate shape for receiving the preform charges (par. 0101, 0125, 0131, 0136); and (d) closing the mold cavity before (e) applying heat and pressure to the at least first preform charge within the mold cavity as to form the part (par. 0076, 0101, 0196-0198). It is noted that “only a single, continuous length of prepreg” is not limiting as to the constitution of the prepreg as all prepregs would have a single, continuous length, and the claim does not positively require continuous fibers within the prepreg. 
As discussed in MPEP 2111.03: “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").” 
As Applicant previously had claims drawn to injecting a material into the mold, there does not appear to be a clear indication in the claims or the specification of what Applicant regards as constituting a material change in the basic and novel characteristics of the invention. Because the previous claims are still part of the original application, as-filed, it appears that additional resin does not affect the basic and novel characteristics of the invention as there was previously a claim drawn to this embodiment, especially when further considering that the preform charges are also made up of fibers and resin.    
Regarding claims 20-21, Mark discloses the subject matter of claim 19, and further discloses that each of the first and second preforms are produced using a 3D printer (par. 0101-0102, 0131, 0205-0210). 
Regarding claim 24, Mark discloses the subject matter of claim 19, and further discloses placing a locating/indexing feature (par. 0136) to facilitate registration to the mold cavity for each of the preforms within an arrangement of preforms. 
Regarding claim 25, Mark discloses the subject matter of claim 19, and further discloses sizing and shaping each of the first and second preform charge to conform to a portion of the mold cavity (par. 0198, 0205-0206). Examiner notes that “a portion of the mold cavity” is broad as outlined above, and could include the bottom of the cavity. 
Regarding claim 26, Mark discloses the subject matter of claim 19, and further discloses the use of a metal rod (par. 0092) or active component, such as electrical components (par. 0195). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0232674).
Regarding claim 10, Mark discloses the subject matter of claim 6, and further discloses removing parts of the preform which would read on the claimed insert (par. 0196) since the insert would be a part of the preform in this reading of the reference with respect to the claimed invention in claim 10. 
Additionally or alternatively, it would have been obvious in view of the above to have removed an insert if not desired in the product as it has been held that making items separable or removable does not support a case of prima facie obviousness if there is a reason for removing the item in question. In this case, the insert provides a generic function, and if it is not desired, the ordinary artisan would have had a motivation to have removed the insert. 
Regarding claim 11, Mark discloses the subject matter of claim 1, but does not explicitly disclose performing a “non-destructive testing method” on at least the first preform charge prior to placing it into the cavity. However, the ordinary artisan would have had a reasonable motivation to have ensured that the parts being placed together were in good condition prior to molding. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Accordingly, it would have further been obvious to one of ordinary skill in the art to have specified that a “non-destructive testing method” is performed prior to placing the preform into the mold cavity as is claimed. 
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Mark does not anticipate or render obvious claims 1 or 19 as amended. 
In response to the arguments regarding claim 1, it is noted that Applicant has amended the claim to recite a negative limitation, but this claim is still very broad even in view of the amendment. The claim only requires placing one preform charge (made up of a ‘single continuous length of prepreg’) into a “mold cavity” and then “closing the mold cavity and applying heat and pressure” to the one preform charge. Applicant’s specification at p. 9 defines prepreg as “fibers that are impregnated with resin” which is met by Mark’s disclosure of compressing the material with an ironing lip which both closes a “mold cavity” (shaping space between the ironing lip and the surface below which broadly meets this limitation) and heats and applies pressure to a deposited filament to compress the filament (see Mark, par. 0065). 
Any surface is enough to meet the claim with respect to a “mold cavity” being defined, because the mold cavity is not defined in the claims except with respect to the preform charge. Specifically, the claim requires a shape that “substantially conforms to at least a first portion of a mold cavity . . . “ (emphasis added). The ironing lip would in effect “close the mold cavity” and also apply heat and pressure to the one preform charge required in the claim, thus meeting this claim and additionally meeting, “wherein no material other than preform charges is added to the mold cavity.”  
In response to the arguments regarding claim 19, Examiner refers to Mark, par. 0198 as discussed above which clearly discusses bonding together two or more “preforms” where the “continuous fiber reinforcement preforms” are made up of fiber bundles and resin which is the same composition as Applicant’s “preforms,” even as explicitly defined on p. 9 of the Specification as filed. It is noted that a “width:thickness” ratio of 0.25 corresponds to a smaller width relative to its thickness; and a ratio of 6 corresponds to a larger width relative to its thickness and as such, there are many acceptable shapes that would meet this limitation. These limitations are addressed in claim 17 above which further defines the cross-sectional shape of the preforms and has a width:thickness ratio of 1:1 which is within this range of values as disclosed in the specification as being acceptable. 
Furthermore, the interpretation of “consisting essentially of” is discussed above in the updated rejection of claim 19. The specification does state “consisting essentially of” in the same manner as in the claim, but this is not a clear indication of what the basic and novel characteristics are and since the application previously claimed this added resin, it does not appear that it can be fairly stated that the added resin would change the basic and novel characteristics in view of now-canceled claim 27 which is still relevant as to what the application discloses at the time of filing and thus what were regarded as the basic and novel characteristics of the invention, even if now not a subject of the claims being examined directly. 
Accordingly, the rejections are maintained as updated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742